Citation Nr: 9925072	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1982 to 
July 1986, and from February 1987 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.  This matter was 
previously before the Board in April 1998 and was remanded to 
the RO for additional development.  That development has been 
completed and the matter is ready for adjudication.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. Competent medical evidence fails to establish that a 
cervical spine disorder was incurred in-service or caused 
by the service-connected disabilities.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in-service nor is 
it proximately due to the service-connected disabilities.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that service connection is in 
effect for degenerative disc disease of the lumbosacral spine 
with limitation of motion and a compression fracture of the 
thoracic spine.  

In essence, the veteran contends that he injured his neck in 
a fall in February 1984 while on active duty.  In the 
alternative, he contends that his cervical spine disorder is 
related to his service-connected back disabilities.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a).  In addition, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is granted for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for an increment in severity of the nonservice-
connected disability attributable to service-connected 
disability.  The term "disability" refers to impairment of 
earning capacity, in that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

While the service medical records reflect multiple 
evaluations for back complaints and document a February 1984 
fall, the service medical records are silent as to a cervical 
spine injury.  The February 1984 emergency care and treatment 
record reflects multiple trauma from a 20-foot fall and that 
there was range of motion of all extremities.  The neck was 
supple and the cranial nerves were intact.  A November 1984 
statement from Dr. Novak reflects that range of motion of the 
cervical spine was smooth and normal but forced flexion 
movement caused low back pain.  The November 1993 quadrennial 
physical examination reflects that the neck and spine were 
evaluated as normal.  The veteran separated from service in 
July 1994.

A February 1995 medical record from Pardis Chiropractic 
Clinic reflects neck stiff and old compression fracture of 
cervical disc 6 and thoracic discs 7-9.  There are no x-rays 
or other records referable to the cervical fracture.

The June 1995 VA examination reflects normal flexion, 
extension, rotation, and bending of the cervical spine.  The 
veteran did complain of some pain between the shoulders in 
the flexed position.  The impression included rule out 
cervical disc injury with disc space narrowing and/or 
arthritic changes.  X-rays of the cervical spine were normal.  

Testimony from the March 1996 personal hearing reflects that 
the veteran believes his current spine complaints are related 
to a 20-30 foot fall down a shaft while on active duty.  He 
is totally stiff in the morning and [the pain] radiates from 
his neck way down to his lower back.  He can crack his neck.  
He has not been diagnosed with a cervical spine disorder.  He 
medicates with Tylenol and aspirin.  He receives physical 
therapy for the mid and low back, but not the neck.  

A September 1996 fee basis examination conducted by Dr. 
Burton reflects that the claims folder was reviewed in 
conjunction with the examination.  The veteran reported that 
in February 1984 he dropped 30 feet down a power stack and 
landed with his [mid lumbar area] back against the drive 
shaft of a boat.  In 1985, he jumped from a boat and had 
sudden onset of thoracic pain.  The veteran reported that the 
cervical spine pain has evolved with the thoracic and lumbar 
injuries.  The physician noted that there was no medical 
reference to a cervical spine disorder in the medical 
records.  The physical examination reflects that the veteran 
was tender in the midline over the spinous process to 
palpation.  The cervical compression test was negative.  X-
rays of the cervical spine were within normal limits.  The 
impression was cervical muscular strain associated with 
inter-thoracic discomfort.  He added that there was no 
indisputable medical evidence that the cervical [spine] 
complaints were related to either the thoracic or lumbar 
complaints.  

In March 1999 pursuant to the Board's remand instructions, 
Dr. Burton amended his September 1996 examination report.  
The examination report reflects that the veteran reported 
that his neck cracks, that his hands tingled all the time, 
and that the onset of neck pain occurred shortly after a fall 
on February 2, 1984.  The medical records for that date 
describe only an injury to the right hand.  On physical 
examination, the cervical spine manifests full, supple range 
of motion without spasm or complaint.  The veteran mentioned 
slight tenderness to palpation of the mid posterior cervical 
spinous processes, but this does not seem significant.  He 
had no muscular tenderness.  There was no radiculopathy in 
the upper extremities.  X-ray views of the cervical spine 
were within normal limits.  The physician noted that there 
was some narrowing of the intervertebral disc space and some 
anterior wedging of the vertebral bodies in the thoracic 
spine.  Dr. Burton opined that this finding was thought to be 
developmental and did not usually cause cervical pain.  He 
noted after the physical examination and a review of the 
claims folder that it would appear that none of the veteran's 
spinal complaints are related to the February 1984 injury.  
He added that there was reference to other trauma in October 
1984 regarding the low back, but no reference to a cervical 
[spine] injury.  It was his opinion that the cervical 
complaints (cervical strain?) was not secondary to any 
thoracic disorder.  

There is no evidence of a cervical spine injury in the 
service medical records.  Further, Dr. Burton noted that none 
of the spine complaints appeared to be related to the 
February 1984 fall.  Therefore, the veteran, in this case, 
cannot establish entitlement to service connection on a 
direct basis, as the record overall does not show that the 
veteran's current cervical spine complaints had their onset 
during service or may be presumed to have been incurred in 
service.

In the alternative, it appears that the veteran is arguing 
that his service-connected back disabilities have aggravated 
his cervical spine resulting in disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Lay statements as to 
medical diagnosis or causation are not competent).  Here, the 
clinical evidence shows that the veteran's nonservice-
connected cervical spine complaints are characterized by 
tenderness, stiff neck, and cracking.  The question of 
whether the veteran's 1984 fall may have caused the current 
cervical spine complaints requires competent medical evidence 
to that effect.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  Likewise, competent medical evidence must tend to 
indicate or make possible a relationship between the current 
service-connected disabilities and the nonservice-connected 
cervical spine complaints to include aggravation.  In that 
regard, Dr. Burton specifically remarked that the cervical 
spine complaints were not secondary to any thoracic disorder.  
Thus, in accordance with Allen v. Brown, 7 Vet. App. 439, 
service connection is not warranted for a cervical spine 
disorder. 


ORDER

Service connection for a cervical spine disorder is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

